FILED
                             NOT FOR PUBLICATION                            JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAMES FREDRICK MENEFIELD,                        No. 12-17600

                Plaintiff - Appellant,           D.C. No. 1:10-cv-02406-MJS

  v.
                                                 MEMORANDUM*
JAMES A. YATES, Warden; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Eastern District of California
                    Michael J. Seng, Magistrate Judge, Presiding**

                           Submitted December 17, 2013***

Before:         GOODWIN, WALLACE, and GRABER, Circuit Judges.

       California state prisoner James Fredrick Menefield appeals pro se from the

district court’s order denying his Federal Rule of Civil Procedure 60(b)(6) motion



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for relief from a stipulated voluntary dismissal. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a district court’s denial of a

Rule 60(b) motion. United Commercial Ins. Serv., Inc. v. Paymaster Corp., 962
F.2d 853, 856 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion in denying Menefield’s motion

for relief because Menefield failed to show that defendants had repudiated their

settlement agreement. See Keeling v. Sheet Metal Workers Int’l Ass’n, Local

Union 162, 937 F.2d 408, 410 (9th Cir. 1991) (“Repudiation of a settlement

agreement that terminated litigation pending before a court constitutes an

extraordinary circumstance, and it justifies vacating the court’s prior dismissal

order.”); see also United Commercial Ins. Serv., Inc., 962 F.2d at 856 (“The

construction and enforcement of settlement agreements are governed by principles

of local law which apply to interpretation of contracts generally.”); Taylor v.

Johnston, 539 P.2d 425, 137 (Cal. 1975) (discussing the requirements for

establishing repudiation under California law).

      We reject Menefield’s contentions concerning the Prisoners Litigation

Reform Act, the district court’s purported failure to consider evidence, and its

alleged rejection of his sincerely-held religious beliefs.

      AFFIRMED.


                                           2                                      12-17600